Citation Nr: 1243486	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-45 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for seizure disorder, now claimed as seizure/head injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sleep disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in June 2011, when it was remanded for additional development.

Review of the claims file shows substantial compliance with the directives of the remand.  In this regard, an August 2011 VA examination report presents the required information concerning the sleep disorder issue, the Veteran's most recent VA treatment records have been obtained (with an update of the set as recently as August 2012 available for review in Virtual VA) and associated with the claims file, and proper RO-level readjudication of the issues was completed as evidenced by the August 2012 supplemental statement of the case.

The Veteran testified at a Board hearing in December 2010.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A seizure disorder was not manifested during active service or for many years thereafter, nor is the Veteran's current claimed seizure disorder otherwise related to service, to include any alleged exposure to ionizing radiation or asbestos.

2.  The Veteran does not have hearing loss disability for VA disability compensation purposes.

3.  A sleep disorder was not manifested during active service or for many years thereafter, nor is the Veteran's current claimed sleep disorder otherwise related to service, to include any alleged exposure to asbestos.


CONCLUSIONS OF LAW

1.  The Veteran's claimed seizure disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2012).

2.  Bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).

3.  The Veteran's claimed sleep disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to Notify 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided the appellant notice by a letter dated December 2009, prior to the most recent RO-level readjudication of the claim in connection with the August 2012 supplemental statement of the case (sent to the Veteran in September 2012, and dated in September 2012 on the Virtual VA copy).  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  While the December 2009 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated, most recently in an August 2012 supplemental statement of the case, following the provision of notice in December 2009.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service treatment records; obtained private and VA post-service treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations in October 2009 (seizure disorder), July 2010 (hearing loss), and August 2011 (sleep disorder); and afforded the Veteran the opportunity to give testimony before the Board at the RO in December 2010.  The Board finds that the VA examination reports (on all three issues) present thorough and complete discussion of the pertinent history, current findings, and expert determinations informed by review of the claims file and direct evaluation of the Veteran such that each report presents adequate and probative evidence in this case.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the psychiatric disability issue at this time.

Analysis

The Veteran claims entitlement to service connection for a seizure disorder, now claimed as residuals of a head injury; bilateral hearing loss; and a sleep disorder.  Essentially, the Veteran contends that he currently suffers from each claimed disability as a result of an injury, event, or exposure during his active duty military service.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as organic diseases of the nervous system and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under Secretary for Health held in an October 4, 1995, memorandum opinion that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence. See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Asbestos Contention

The Board notes that the Veteran submitted a written statement in January 2010 which makes reference to his belief that he was exposed to asbestos during service.  The statement does not specify which, if any, claimed disability on appeal he may believe could be causally linked to such asbestos exposure.  The Board has given consideration to whether any or all of the claimed disabilities on appeal may be linked to asbestos exposure on the basis of the evidence of record.

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1, part VI, para.  7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).  The Veteran acknowledges that the Veteran is competent to offer statements regarding his exposure to asbestos.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993) (The veteran is competent to testify as to the facts of his asbestos exposure).  However, assuming for the sake of argument that the Veteran was in fact exposed to asbestos during service, whether the Veteran has any particular disability related to such exposure is medical in nature.  In this case, there is absolutely no apparent basis for suggesting any relationship between the claimed seizure disorder or hearing loss disability to asbestos exposure, nor does any competent evidence of record suggest the possibility of any such relationship.  The Board has considered whether the Veteran's claimed sleep disorder may involve respiratory distress potentially related to asbestos exposure, but the Veteran's own contentions (spelled out in detail in both his December 2010 Board hearing testimony and in his responses to the August 2011 VA examiner investigating this issue) clearly describe an anxiety-type sleep disorder with no reference whatsoever to respiratory symptoms or disability.  As confirmed by the August 2011 VA examiner, who was directed to address the asbestos issues specifically, the Veteran's claimed sleep disorder disability does not involve any contention of respiratory symptoms.  As such, there is no suggested basis of a possible link to alleged asbestos exposure.

Thus, the Board finds that service connection on the basis of alleged exposure to asbestos is not warranted for any of the claimed disabilities on appeal at this time.

Seizure Disorder

When the Veteran originally raised his claim of entitlement to service connection for a seizure disorder (prior to the recent reopening of the previously denied claim), he contended that he suffered from a seizure disorder as a result of exposure to ionizing radiation.  He has not repeated this contention, nor submitted any new evidence pertinent to any radiation exposure theory, in connection with the more recent petition to reopen the claim.  Rather, he has introduced a new theory in which he contends that he suffers from a seizure disorder as a consequence of a head injury suffered during service.  The Board will consider both theories, but will focus this discussion of analysis upon the new contention the Veteran has relied upon in his reopening of this claim for readjudication.

Having carefully considered the claim in light of the record and the applicable law, the Board finds that service connection is not warranted for a seizure disorder.

At the outset, the Board finds that neither seizure disorder nor any pertinent diagnosed disability manifesting in seizures is among the set of recognized radiogenic diseases (diseases that may be induced by ionizing radiation) subject to the provisions of 38 C.F.R. § 3.311.  The Veteran has not otherwise indicated that he has been diagnosed with any disability among the set of radiogenic diseases.  While the Veteran previously contended that he has a seizure disorder as a result of radiation exposure and/or an incident of active military service, his statements do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the Veteran has not submitted any evidence in support of a contention that he suffers from any nature of seizure disorder that is a radiogenic disease subject to 38 C.F.R. § 3.311.

The Board now turns to the question of considering the Veteran's claim that he currently suffers from a seizure disorder as a result of a head injury suffered during active duty service.

The Veteran contends, and the record establishes, that he suffered a head injury during service.  A March 1993 service treatment record documents that the Veteran "fell this AM on ice."  The report shows that the Veteran denied any loss of consciousness and denied any decreased or blurred vision.  He did have a contusion above the right eye and right cheek.  The Veteran was treated with an ice pack and Tylenol.  There is no suggestion that any chronic disability was assessed at that time, and there is no suggestion of any pertinent medical follow-up or subsequent symptomatology during service following this March 1993 fall.

The Veteran's May 1995 physical examination report, a few months prior to the conclusion of the Veteran's period of active duty service, indicates that the trained medical professional examiner found that the Veteran was clinically normal in all respects, including specifically upon the evaluation of the head and the neurological evaluation, with no pertinent abnormalities.  On the attached medical history questionnaire, the Veteran specifically denied any history of dizziness or fainting spells, denied any history of head injury, denied any history of periods of unconsciousness, and otherwise reported no history of any pertinent symptoms.

The Board finds that the Veteran's service treatment records, in aggregate, show that the Veteran's in-service March 1993 head injury manifested in a contusion which healed, and the head trauma resulted in no manner of chronic disability or persistent symptomatology.  The May 1995 medical examination report strongly suggests that neither trained medical professionals, nor the Veteran himself, believed that the Veteran had any pertinent chronic disability or any symptomatology suggestive of a seizure disorder as of that time.  There is otherwise no evidence in any of the service treatment records suggesting that the Veteran experienced any signs or symptoms of a seizure disorder prior to his separation from active duty service or for many years thereafter.

By the Veteran's own account, his first seizure was no earlier than 2001 (as expressed in his December 2010 Board hearing testimony).  Thus, the earliest suggestion of a seizure disorder, by any account, was more than five years following active duty service and more than seven years after the relevant head injury.  The lengthy period following service without evidence of complaint or treatment related to a seizure disorder weighs against the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board notes that a December 2002 VA treatment record shows that the Veteran sought treatment for problems associated with seizures, and reported at that time that he had no pertinent history of head injury.  Another December 2002 VA treatment record shows that the Veteran reported that his first seizure was in October 2001.

The Veteran was afforded a VA examination to address the nature and etiology of his claimed seizure disorder, and the October 2009 VA examination report is associated with the claims file.  The examiner commented that the Veteran "claims he has seizures from an injury he suffered in service.  The patient is unable or unwilling to give credible information."  The examiner explains that "[h]e claimed that he fell off a tank and he did not know what year.  The record indicates that he fell on the ice on March 15, 1993, and the patient agreed that that was the time that he thinks he fell off the tank."  The examiner noted that the contemporaneous documentation of the March 1993 injury indicates that there was no loss of consciousness and no blurry vision, but the Veteran "says that he lost consciousness for less than a minute."  The examiner noted that the contemporaneous documentation of the in-service injury showed some soft tissue swelling and a small abrasion on the right orbit and right cheek.  The examiner noted that the Veteran had an x-ray the same day of the orbit and the facial bones, and they did not demonstrate any fracture.  The Board notes that the facts cited as pertinent in the examiner's review of the service treatment records are consistent with those revealed upon the Board's own review of the evidence.

The October 2009 VA examiner noted that the Veteran "told me he did not remember when was the first seizure."  The examiner noted that, according to VA treatment records, the Veteran's seizure complaints began around the year 2002; the VA facility had been prescribing dilantin since that time.  The Board finds that the examiner's conclusion here is substantially consistent with the information of record suggesting that the Veteran's first seizure may have taken place in October 2001, and that he has been receiving treatment since 2002.  After further detailed discussion of the Veteran's specific description of symptoms as well as discussion of the medical history and current examination findings, the October 2009 VA examiner concluded that "[w]e do not have evidence of epilepsy.  The patient complains of having seizures."  With regard to the etiology of the claimed seizure disorder, the examiner found that the in-service "injury cannot be the cause of the seizures, if he has seizures."  The examiner summarized his rationale by stating that "he slid and fell on the ice without losing consciousness on March 19, 1993, and the seizures started in 2002, nine years later.  There was a very mild laceration of the head with no significant brain injury."

The Board finds that the October 2009 VA examination report is significantly probative evidence because it presents the competent findings of a medical doctor directly addressing the essential etiological question, informed by review of the claims-file and direct examination of the Veteran, and is presented with a persuasive rationale for the conclusion presented.  The October 2009 VA examination report's conclusion clearly weighs against the Veteran's claim that he suffers from a seizure disorder that is causally related to the in-service injury.

There is no medical opinion or other medical evidence of record to suggest that the Veteran's claimed seizure disorder is etiologically linked to military service.  The only evidence supporting the Veteran's contention of such a link is the Veteran's own lay testimony, and the Veteran's lay testimony is not competent to establish an etiological link between an in-service event and symptomatology that first began many years later.

Significantly, the Veteran has denied that any pertinent seizure symptomatology manifested during service or prior to a point many years after service; the Veteran's statements during service and recently are consistent on this point.  As the Veteran does not contend that there has been any continuity of seizure disorder symptomatology from service, there is no need for the Board to further consider this potential avenue to entitlement to service connection.

Based on the above, given the absence of continuity of symptomatology and, importantly, the absence of any favorable medical nexus opinion regarding his complaints and active duty, the Board finds that the preponderance of the evidence is against a grant of service connection for a seizure disorder, and the claim must be denied.

Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's statements at his December 2010 Board hearing explains his contention that he started having trouble with hearing loss in 1996 or 1997; he also indicated that he experienced some difficulty hearing during service, but never sought medical attention.  The Veteran describes that he now experiences trouble hearing conversations, especially with background noise.  The Veteran asserts that he is entitled to service connection for hearing loss because of his belief that he suffers from hearing loss caused by regular exposure to gunnery noise and tank noise in the field.

The Veteran underwent a VA examination in July 2010.  The July 2010 VA examination report documents the Veteran's description of history and symptoms.  Speech recognition testing showed scores of 94 percent for the right ear and 94 percent for the left ear.  Audiometric testing showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
25
20
20
LEFT
15
25
30
30
20

The July 2010 VA examiner diagnosed "clinically normal" hearing in the right ear, and "hearing loss not disabling (per 38 CFR 3.385)" in the left ear.  The Board notes that the audiometric data reported shows that none of the criteria for hearing loss disability under 38 C.F.R. § 3.385 are met for either ear.  There is otherwise no qualifying audiometric data of record to show hearing loss disability for VA compensation purposes at any other time pertinent to this claim.  There is no other pertinent evidence suggesting that the Veteran has sufficient hearing loss to meet the VA criteria to be considered disabling.

The competent evidence shows that the Veteran does not have hearing loss meeting the VA regulatory standards necessary to be considered a disability for compensation purposes.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In other words, in the absence of proof of present disability there can be no valid claim.  As there is no probative medical evidence of a current hearing loss disability, service connection for hearing loss must be denied.

Sleep Disorder

During the December 2010 Board hearing, the Veteran presented a clear explanation of his contention that service connection is warranted for a sleep disorder.  The Veteran's testimony indicated that he contends that his sleep disorder was due to service because "being in the field all the time ... jumping up as the tanks were making noises and stuff like that.  You know it's hard to rest like that and it always be kind of jumpy like that in the field...."  The Veteran expressed that he continued to have trouble sleeping due to his in-service experience with tanks firing in the night.  He described the sleep disorder as featuring his having "a hard time going to sleep ....  And when I go to sleep I only sleep like an hour or so and I jump up and wake up and look around.  Seem like I'm hearing things or something like that...."  The Veteran testified that he was not directly involved in any otherwise traumatic incident pertinent to his sleep disorder, and the Veteran stated that no doctor had attributed his sleep disorder to military service.

The Veteran's testimony in this case directs attention to determining whether the Veteran suffers from any sleep disorder of a psychiatric nature.  The Board notes that the Veteran's service treatment records are silent as to any symptoms or diagnoses of psychiatric disability prior to May 1995.  A May 1995 medical examination report shows that the Veteran was evaluated by medical professionals to be psychiatrically normal at that time, and the Veteran's own response to a medical history questionnaire at that time denied "frequent trouble sleeping," "depression or excessive worry," or "nervous trouble of any sort."  However, another May 1995 treatment record shows that the Veteran sought treatment for "nervous condition" involving "uncontrollable desire to bite nails."  The report noted that the Veteran "denies being under any stress," and he described having nail biting issues since childhood.  Another May 1995 report references the nail biting concern and requests evaluation for possible anxiety.  The report concludes with a July 1995 signed note indicating that further evaluation was required, but the Veteran did not respond to an attempt to reschedule such evaluation.  None of the information makes any reference to or suggestion of sleep problems.

The Veteran underwent a VA examination to address this issue in August 2011.  The competent expert examiner reviewed the claims file and noted the in-service evaluation for a nervous condition and anxiety.  The report notes the Veteran's description of sleep difficulties, consistent with the Veteran's description in his Board hearing testimony.  Informed by review of the claims file and interview of the Veteran, the examiner remarked that "[t]he Veteran presents with sleep problems that started five or six years ago...."  The examiner concluded the sleep problems "are not related to active duty military service."  The examiner noted that the Veteran had a "diagnosis of Alcohol Abuse" but "did not report significant symptoms of depression or anxiety to warrant any other Axis I mental health diagnosis."  The examiner found that the "Alcohol Abuse is not related to active duty military service," and the Board notes that the Veteran has not advanced any theory of entitlement to service connection featuring alcohol abuse.  The examiner concluded that "[t]he sleep problems at this point appear secondary to alcohol use and do not appear related to any presentation of anxiety in service...."  (The Board observes that compensation is not payable if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.C.S.A. § 1110.)

The Board notes, in passing (and as discussed above), that the Veteran's presentation of symptoms presents no reasonable basis for considering a link between the psychiatric-type sleep disorder and any alleged exposure to asbestos, and the VA examiner included a conclusion that the presented sleep problems are not apparently related to any claimed asbestos exposure.

The Board finds that the August 2011 VA examination report is highly probative evidence because it has been prepared by a competent expert professional informed by review of the claims file and examination of the Veteran.  The August 2011 VA examination report addresses the key etiological question of this issue, and presents a conclusion that clearly weighs against the Veteran's claim of entitlement to service connection for a sleep disorder.  Significantly, there is no competent opinion of record that contradicts the conclusions of the August 2011 VA examination report, nor any evidence of record that otherwise contradicts the key findings of the August 2011 VA examination report.  The only evidence of record that indicates any link between a current sleep disorder and military service is the Veteran's own lay assertions.  The Board finds that the determination of a specific etiology of a sleep disorder requires medical expertise and is not a subject which may be addressed by lay evidence.

The Board notes that the Veteran has not specifically indicated a continuity of sleep disorder symptomatology from service to the present.  His Board testimony indicated that he had sleep disturbances during service and has sleep disturbances now, but was ambiguous with regard to whether a persistent continuity of symptomatology followed service.  The August 2011 VA examination report indicates that the Veteran's current sleep disorder was reported to have started no earlier than 2005, approximately a decade after active duty service.  The Veteran's service treatment records show that the Veteran himself denied any symptoms of any sleep disorder in late May 1995 (on the medical history questionnaire), which was later in May than the Veteran's report of nervous trouble.  The service treatment records contain no suggestion of sleep disorder symptoms at any time, including in the documentation of nervous trouble.  The Veteran filed a claim for service connection for disabilities in 2003, with no suggestion of any sleep disorder being among the disabilities he attributed to service at that time.  The Veteran's earliest VA medical records from 2002 and 2003 contain no indication of a sleep disorder as of that time.  The Board finds that the contemporaneous evidence documenting the Veteran's health, including from his own statements, during service and following service shows that he has not experienced a continuity of symptomatic sleep disorder from service to the present.  To the extent that the Veteran's current claim may suggest a continuity of symptomatology, the Board finds such a contention is not credible in light of the contrary contemporaneous evidence.

Based on the above, given the absence of continuity of symptomatology and, importantly, the absence of any favorable medical nexus opinion regarding his complaints and active duty, the Board finds that the preponderance of the evidence is against a grant of service connection for a sleep disorder, and the claim must be denied.

Conclusion

In conclusion, service connection is not warranted on any basis for a seizure disorder, for bilateral hearing loss, or for a sleep disorder.  The competent evidence shows that the Veteran does not have bilateral hearing loss, and thus service connection for bilateral hearing loss is barred as a matter of law.  The preponderance of the evidence is against a finding that the Veteran incurred a seizure disorder or a sleep disorder during active duty service or otherwise as a result of military service.    As such, the benefit-of-the-doubt rule does not apply and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


